865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth W. SEALES, Defendant-Appellant.
No. 88-3607.
United States Court of Appeals, Sixth Circuit.
Jan. 10, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant, Kenneth W. Seales, appeals from an order of the district court, denying his motion for dismissal of the indictment on double jeopardy grounds in this instant bid-rigging case.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in denying plaintiff's motion for dismissal of the indictment.  Accordingly, the judgment of the district court is AFFIRMED, upon the reasoning set forth in the district court's memorandum and order of July 1, 1988.